Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  a mechanism that is responsible for the step of “moving the cutting head” as set forth in claim 2; the mechanism or a device that is responsible of making the support structure “movable in a forward direction” as set forth in claims 12-14; and a mechanism or apparatus that is responsible of the steps of “the sheet metal strip is advanced in a forward movement direction” and “the sheet metal strip is advanced continuously during the cutting of the sheet material” respectively set forth in claims 1 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

           Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

      The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.        Claim 1-2, 5-7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
             Regarding claim 1, the specification fails to disclose how the step of 
“the sheet metal strip is advanced in a forward movement direction” is performed. In otherwise the specification fails to teach a mechanism or device that advances the sheet metal strip as set forth in claim 1. 
             Regarding claim 10, the specification does not disclose how the sheet metal strip is “moved in a forward movement direction.” In other words, the specification does what disclose a device or a mechanism which is used to move the sheet metal strip.
             Regarding claim 9, the specification does not disclose how the step of “the sheet metal strip is advanced continuously during the cutting of the sheet material” is performed. In other words, the specification fails to teach what device or mechanism is used to continuously advance the strip metal during the cutting of the sheet material.  
             Regarding claims 2, the specification fails to teach how the step of “moving the cutting head” is performed. In other words, the specification fails to teach what device or mechanism is used to move the cutting head. 
            Regrading claims 12-14, the specification fails to teach how the support structure is “movable in a forward direction.” In other words, the specification fails to disclose what mechanism or device male the support structure movable in a forward direction.

Claim Rejections - 35 USC § 102
4.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.          Claims 1-2, 5-7, 9-11 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schuler Automation GMBH & CO (DE 10 2013203386 A1), hereinafter Schuler, provided with the IDS submitted on 01/29/2021. Regarding claim 1, Schuler teaches a method for cutting a sheet metal 1 format with a predetermined contour from a sheet metal strip, the method comprising: cutting the sheet metal strip by use of a cutting head 4 as the sheet metal strip is advanced in a forward movement direction (X); measuring a first distance (Δy1) from a first edge (L1) of the sheet metal strip 1 with respect to a first reference point (S1) in a direction (Y) perpendicular to the forward movement direction (X) by means of a first detector 5, 6), the measuring of the first distance being performed at a first location that is aligned with a cutting location of the cutting head in the direction perpendicular to the forward movement direction; calculating a corrected cutting path from a predetermined cutting path in order to produce the predetermined contour, the calculating taking into account the measured first distance; and causing the cutting head 4 to follow the corrected cutting path during the cutting of the sheet metal strip.  See Figs. 1-4 in Schuler.
            Regarding claim 2, Schuler teaches everything noted above including that while cutting the sheet metal format, moving the cutting head (moving in the forward movement direction) to a location at the first edge of the sheet metal strip; measuring a second distance (Δy3) from a second edge of the sheet metal strip with respect to a second reference point (S2) in the direction (Y) perpendicular to the forward movement direction (X) by means of a second detector (7, 8), the measuring of the second distance being performed at a second location that is aligned with the cutting location of the cutting head in the direction perpendicular to the forward movement direction; and calculating the corrected cutting path from the predetermined cutting path in order to produce the predetermined contour, the calculating taking into account the measured second distance.  
             Regarding claim 5, Schuler teaches everything noted above including that the first reference point (S1) is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 6, Schuler teaches everything noted above including that the second reference point (S2) is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 7, Schuler teaches everything noted above including that each one or both of the first and second reference points is located upstream the cutting head in relation to the forward movement direction.  
            Regarding claim 8, Schuler teaches everything noted above including that the first reference point is located upstream the cutting head in relation to the forward movement direction.  
           Regarding claim 10, Schuler teaches a cutting installation for obtaining a sheet metal format with a predetermined contour from a sheet metal strip, the installation comprising: a cutting head 4 configured to cut the sheet metal strip 1 when the sheet metal strip is moved in a forward movement direction, the cutting head 4 being configured to move in a direction perpendicular to the forward movement direction (X); a control device communicated with the cutting head and configured to control the movement of the cutting head; and a first detector (5, 6) configured to measure a first distance (S1) from a first edge (L1) of the sheet metal strip with respect to first reference point in the direction perpendicular to the forward movement direction, the control device being communicated with the first detector and configured to calculate a corrected cutting path from a predetermined cutting path using the measured first distance in order to produce the predetermined contour, the first detector being configured to measure the first distance at a first location that is aligned with a cutting location of the cutting head in the direction perpendicular to the forward movement direction.  
            Regarding claim 11, Schuler teaches everything noted above including a second detector (7, 8) configured to measure a second distance (S2) from a second edge of the sheet metal strip with respect to second reference point in the direction perpendicular to the forward movement direction, the second detector configured to communicate with the control device and to measure the second distance at a second location that is aligned with the cutting location of the cutting head in the direction perpendicular to the forward movement direction.  
            Regarding claim 15, Schuler teaches everything noted above including that the first and second detectors (5, 6; 7, 8) are aligned with one another in the direction perpendicular to the forward movement direction and are each moveable to a location downstream of the cutting head in relation to the forward movement direction.              

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of 35 U.S.C. 103 which forms the   
      basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.       Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler on view of Cunningham (6,202,524). Regarding claim 12, Schuler teaches everything noted above including a support structure (as the structure supporting the cutting head) movable in the forward movement direction. However, Schuler does not explicitly teach that the first detector and the cutting head being attached to the support structure such that when the support structure moves in the forward movement direction the first detector and the cutting head move in unison in the forward movement direction. However, Cunningham teaches an edge cutting apparatus including a support structure including a cutting head 62 and a first edge detector 70, wherein the first detector 70 and the cutting head 62 being attached to the support structure such that when the support structure moves in a forward movement direction the first detector and the cutting head move in unison in the forward movement direction. Cunningham also teaches a second edge detector 70 can be utilized to determine both side edges of a rectangular workpiece. See col. 4, lines 36-44 in Cunningham. It would have been obvious to a person of ordinary skill in the art to install the detectors of Schuler’s apparatus on the support structure, as taught by Cunningham in order to move the cutting head and the detector together.
            Regarding claim 13, Schuler, as modified by Cunningham, teaches everything noted above including a support structure movable in the forward movement direction, the first detector, the second detector and the cutting head being attached to the support structure such that when the support structure moves in the forward movement direction the first detector, the second detector and the cutting head move in unison in the forward movement direction.  
            Regarding claim 14, Schuler teaches everything noted above including that the first detector is movable to a location downstream of the cutting head in relation to the forward movement direction.  

8.       Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler in view of (JP 5332577 B2), hereinafter JP ‘577.  Regarding claim 16, Schuler teaches everything noted above including a guiding assembly 3 that includes a first guiding device (defined as one end of the roller 3 by one of the edge of the sheet metal strip) associated with the first edge of the sheet metal strip and a second guiding device (defined as other end of the roller 3 by one of the edge of the sheet metal strip) associated with the second edge of the sheet metal strip, the first guiding device being aligned with the second guiding device in the direction perpendicular to the forward movement direction, each of the first and second guiding devices being located upstream of the cutting head in relation to the forward movement direction. It could be argued that the two ends of the roller cannot be considered as two devices. However, JP ‘577 teaches a sheet metal strip cutter including a guide assembly 28 having a first guiding device (28-1, 28-2) associated with a first edge of the sheet metal strip and a second guiding device (28-1, 28-2) associated with a second edge of the sheet metal strip. See Figs. 7-8 and 11 in JP ‘577.  It would have been obvious to a person of ordinary skill in the art to provide Schuler’s cutting apparatus with the guiding assembly, as taught by JP ‘577, in order to guide and center the sheet metal strip.
           Regarding claim 17, Schuler teaches everything noted above including that the first guiding device is located at the first reference point and the second guiding device is located at the second reference point.  

Response to Arguments
9.            Applicant’s arguments that the claims 1, 2, 9, 10 and12-14 do not call for a mechanism or a device which moves the support structure, a mechanism or a device which moves the cutting head, a mechanism or a device that advanced continuously the sheet metal strip is not persuasive. As stated above, the claims require the steps wherein the strip is advanced continuously in a movement forward direction, the cutting head is moves in a forward direction, and the support structure is moving in a forward direction. In this case, the claims clearly implying there are devices or mechanisms that perform the continuous movement of the sheet metal strip and movement of both cutting head and support structure in a forward direction. The specification and the drawings clearly do not disclose those devices or mechanisms responsible for performing the above-mentioned steps. 
                Applicant’s argument that no where in Schuler is disclosed “a measuring of a first distance at a firs location that is aligned with a cutting location head in the direction perpendicular to the forward movement direction of the strip” is not persuasive.  Applicant also stated that such an alignment has not been disclosed in  
Schuler. However, Schuler clearly teaches the step of measuring a first distance (Δy1) from a first edge (L1) of the sheet metal strip 1 with respect to a first reference point (S1) in a direction (Y) which is perpendicular to the forward movement direction (X) by means of a first detector 5, 6). Schuler also teaches that the measuring of the first distance being performed at a first location that is aligned with a cutting location of the cutting head in the direction perpendicular (along a z-axis) to the forward movement direction (X). It should be noted that the cutting heard as a laser cutter is aligned perpendicular along a z-axis at a first location where the first distance (Δy1) is measured. The position of the cutting head is aligned by a laser controller with the measured location for cutting the strip. See paragraph 0036 in Schuler. 
             Regarding claims 2 and 11, applicant’s argument that Schuler does not teach a second detector to measure a second distance at a second location that is aligned with the cutting location of the cutting head un the direction perpendicular to the forward movement direction is not persuasive.  As stated above, Schuler teaches while cutting the sheet metal format, moving the cutting head (moving in the forward movement direction) to a location at the first edge of the sheet metal strip; measuring a second distance (Δy3) from a second edge of the sheet metal strip with respect to a second reference point (S2) in the direction (Y) perpendicular to the forward movement direction (X) by means of a second detector (7, 8; Fig. 3), the measuring of the second distance being performed at a second location that is aligned with the cutting location of the cutting head in the direction perpendicular to the forward movement direction; and calculating the corrected cutting path from the predetermined cutting path in order to produce the predetermined contour, the calculating taking into account the measured second distance. It should be noted that the cutting heard as a laser cutter 4 is aligned perpendicular along a z-axis at a first location where the second distance (Δy3) is measured. The position of the cutting head is aligned by a laser controller with the measured location for cutting the strip. “A correction value can be determined and transmitted to a laser control device for controlling the laser cutting device. In this way, a contour cut produced with the laser cutting device can be displaced the y direction by a suitable bath corresponding to further deviation Δy.” See paragraph 0021 in Schuler. It is clear that the laser cutting head, which is perpendicularly positioned in the forward direction of the sheet metal strip, is aligned with the measured first and second locations to cut the sheet metal strip.  

Conclusion
10.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)18. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

November 7, 2022